Orders, Family Court, Bronx County (Clark Richardson, J.), entered on or about November 5, 2001, which denied respondent-appellant’s motion to vacate his default at the fact-finding and dispositional hearings, resulting in the termination of his parental rights to the subject children upon a finding of permanent neglect and the transfer of their custody and guardianship for purposes of adoption, unanimously affirmed, without costs.
Respondent’s excuse for his absence on repeatedly adjourned court dates, namely, lack of funds to travel to New York and need to stay with his ill wife in Michigan, was properly rejected for lack of substantiation; indeed, it appears that respondent had the funds and opportunity to travel to New York on other occasions (see Matter of Jones, 128 AD2d 403 [1987]; Matter of Danielle R., 239 AD2d 305 [1997]). Nor did respondent substantiate his claims that, contrary to the evidence at inquest, he maintained contact with the children and cooperated with the agency’s efforts to strengthen his relationship with them (see Matter of Derrick T., 261 AD2d 108), or that the children’s adoption by their foster parent would not be in their best interests (see Matter of Shaka Efion C., 207 AD2d 740 [1994]). Concur—Mazzarelli, J.P., Saxe, Lerner and Marlow, JJ.